IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BETTY HENNINGTON AND                   NOT FINAL UNTIL TIME EXPIRES TO
JOSEPH HENNINGTON,                     FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Appellant,
                                       CASE NO. 1D16-2326
v.

SETERUS, INC.,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Jeremiah J. Talbott and Tyler L. Gray of the Law Office of Jeremiah J. Talbott, P.A.,
Pensacola, for Appellant.

Christopher P. Hahn of Maurice Wutscher LLP, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.